Title: From James Madison to Hubbard Taylor, 4 April 1825
From: Madison, James
To: Taylor, Hubbard


        
          Dr Sir
          Montpr. Ap. 4. 1825
        
        I have delayed thanking you for your obliging letter of Decr. 19. 1823, partly from a hope that information might be recd. from Bell & Tabscott that wd. enable me at the same time to put an end to the trouble their defaults have occasioned you; but principally of late from a despair of your being able to render any service in the actual State of things in Kentucky. From Bell I have heard nothing; and from Tapscott nothing but apologies & promises which have lost their value. I am induced at present to renew my resort to your kindness, by suggestions that late laws of Kentucky subject to forfeiture all lands of absentees on which certain improvements shall not have been made before the month of Augst. and by the possibility that Bell & Tapscott may have abandoned the land as not actually conveyed to them, leaving it in a State forfeitable under the law. Tho’ I do not think such a course on their part probable, and should presume that the land is not in a forfeitable condition, you will pardon the precaution of requesting your friendly attention to the case, & causing any Steps to be taken that will guard agst. the danger; allow me to request the favor also of such information as you can obtain with respect to B. & T. and the course most advisable to be taken with them, under existing circumstances. I have the pleasure of saying that your friends in this quarter are well with the exception of Mrs. Burnley who has been ill for some time with little hope of being perfectly restored. My mother, now in her 94th. year, enjoys comfortable health, with less of weakness than cd. be expected at that age. Mrs. M & myself, with slight rheumatic interruptions are well, and offer joint respects & cordial regards to yourself & Mrs. Taylor.
        
        What think you of a Snow here on the 2d. of april from 6 to 8 inches deep. Fortunately it soon went off and is followed by mild weather.
      